J-S20028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
                v.                         :
                                           :
                                           :
 JAMES THOMAS SMITH                        :
                                           :
                       Appellant           :    No. 747 WDA 2021

                 Appeal from the PCRA Order Entered June 9, 2021
                In the Court of Common Pleas of Armstrong County
                   Criminal Division at CP-03-CR-0000532-2016


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY MURRAY, J.:                              FILED: JULY 20, 2022

      James          Thomas    Smith     (Appellant)   appeals     from     the

order dismissing his first petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.            After careful review, we are

constrained to find appellate counsel per se ineffective, and remand with

instructions.

      For cohesion and future proceedings, we explain the case history.

                                       FACTS

      This Court previously summarized the facts leading to Appellant’s

convictions as follows:

      Appellant and the victim had a three-year romantic relationship
      that was fraught with Appellant’s manipulative and controlling
      behavior, including erratic temper tantrums and threats of
      violence toward the victim and her children. The relationship
      ended in 2012, and in 2013, the victim obtained a Protection from
      Abuse Order (“PFA”), which was effective from August 2013
J-S20028-22


       through August 2016. The PFA prohibited Appellant from having
       any contact with the victim, her children, and her parents; it also
       excluded Appellant from the victim’s residence. Despite the PFA,
       Appellant continued to contact the victim, and made multiple
       threats to the victim and her children.

       On June 24, 2016, Appellant saw the victim with another man at
       an ice cream store, and confronted her, stating “I told you what
       would happen if I ever saw you with anyone, and this is not done.
       I promise you tonight this will be done. I promise you that it will
       be over.” N.T. Trial, 10/11/17, at 55. Throughout that evening,
       Appellant sent the victim numerous text messages and
       voicemails. Appellant also parked his car approximately one half
       mile from the victim’s house, and sat in the woods watching her
       house all evening.

       At approximately 3:00 AM on June 25, 2016, Appellant broke into
       the victim’s home using a pipe wrench. He then entered her
       bedroom, and locked the bedroom door. The victim went to the
       bathroom at one point with her cell phone and texted the
       neighbors for help. When she returned to the bedroom, Appellant
       raped her. After several hours, Appellant took the victim’s cell
       phone, told her to lie if anyone asked why her door frame was
       broken, and forced her to drive him to his car.

Commonwealth v. Smith, 220 A.3d 641 (Pa. Super. 2019) (unpublished

memorandum at *1) (footnote omitted).

                                PROCEDURAL HISTORY

       On October 13, 2017, a jury convicted Appellant of rape, involuntary

deviate sexual intercourse, burglary, aggravated indecent assault, criminal

trespass, criminal mischief, and kidnapping.1 On December 19, 2017, the trial

court sentenced Appellant to an aggregate 216 to 432 months (18 to 36 years)

____________________________________________


1 18 Pa.C.S.A. §§ 3121(a)(2), 3123(a)(2),            3502(a)(1),   3125(a)(3),
3503(a)(ii), 3304(a)(5), and 2901(a)(2).



                                           -2-
J-S20028-22


of incarceration.      On July 9, 2019, this Court affirmed his judgment of

sentence. Smith, supra. Appellant did not seek review with the Pennsylvania

Supreme Court.

       On July 8, 2020, Karissa Murphy, Esquire, filed a counseled PCRA

petition on Appellant’s behalf.2 In the petition, Appellant claimed ineffective

assistance of trial counsel, Blaine Jones, Esquire, and Nicole Nino, Esquire.3

The PCRA court held a hearing on January 29, 2021. Appellant testified, and

presented testimony from Attorney Jones; Attorney Nino; Appellant’s mother,

Linda Smith; and Appellant’s cousin, Danny Libengood. The Commonwealth

did not call additional witnesses. At the close of evidence and at the request

of Attorney Murphy, the PCRA court ordered the parties to submit post-hearing

briefs. On June 9, 2021, the PCRA court entered an order and memorandum

denying relief. Attorney Murphy filed a timely appeal on Appellant’s behalf on

June 28, 2021. That same day, the PCRA court ordered Appellant to file a

concise statement pursuant to Pa.R.A.P. 1925(b). However, Attorney Murphy

also filed a successful motion to withdraw from representing Appellant on June




____________________________________________


2The trial court docket incorrectly indicates that trial counsel, Blaine Jones,
Esquire, filed the PCRA petition. The docket correctly indicates Attorney
Murphy entered her appearance for Appellant 12 days later, on July 20, 2020.

3Attorney Nino worked with Attorney Jones at Blaine Jones Law, LLC. See
PCRA Court Memorandum, 6/9/21, at 4. On August 4, 2017, both counsel
entered their appearance on Appellant’s behalf. Id.

                                           -3-
J-S20028-22


28, 2021. Therefore, on July 19, 2021, she filed a “Motion to Appoint Appellate

Counsel and For Extension of Time to File Concise Statement.”

      On July 20, 2021, the PCRA court appointed Public Defender Charles

Pascal, Esquire, to represent Appellant on appeal, and provided counsel with

an additional 30 days to file Appellant’s Rule 1925(b) concise statement.

Attorney Pascal did not enter his appearance.     Rather, Appellant’s current

counsel, Public Defender Preston Younkins, Esquire, entered his appearance

approximately one month later, on August 13, 2021. Approximately six weeks

later, the PCRA court issued a Rule 1925(a) Memorandum stating:

      The [concise] statement was due 30 days from the date new
      counsel entered an appearance, which occurred on August 13,
      2021. The concise statement therefore was due on or before
      September 13, 2021. To date, no concise statement has been
      filed. Because the statement was ordered and not filed, the
      [c]ourt first would conclude that any issues raised on appeal are
      waived. Even if they are not waived, however, the merits of
      [Appellant’s] PCRA claims thoroughly were addressed by the
      [PCRA c]ourt in the memorandum accompanying its June 9, 2021
      order.

Rule 1925(a) Memorandum, 9/27/21, at 2.

      Approximately two months after the PCRA court’s Rule 1925(a)

Memorandum, Attorney Younkins filed a petition for remand with this Court.

He averred:

      That due to case load within the Public Defender’s office and
      misunderstanding within the office, the 1925(b) Statement was
      not filed.

      That Defendant believes that only a very short period of time,
      perhaps 10 days, would be necessary to file said 1925(b)
      Statement, as the same has been substantially prepared.

                                     -4-
J-S20028-22



     That as most, if not all, issues set forth in the 1925(b) Statement
     would reflect matters already addressed by the Trial Court, this
     remand would not cause undue delay for the processing of the
     case.

Petition for Remand, 11/29/21, at 3 (unnumbered).

     In response, this Court issued the following order:

     Upon consideration of the November 29, 2021 “Petition to
     Remand,” filed by Counsel for Appellant Smith, the following is
     ORDERED:

     The record is REMANDED to the trial court for a period of time not
     to exceed forty (40) days. Appellant shall, within fourteen (14)
     days of the date of this Order, file of record in the trial court and
     serve on the trial judge a concise statement of the errors
     complained of on appeal. The trial court shall thereafter prepare a
     revised opinion in conformity with Pa.R.A.P. 1925(a), if necessary.
     The briefing schedule is SUSPENDED and shall be reset following
     the return of the record to this Court. Jurisdiction of this court is
     RETAINED pending compliance with this order.

Order, 12/3/21.

     Thereafter, the PCRA court returned the record to this Court, stating:

     [H]aving received the Superior Court’s Order of December 3,
     2021, which order directed the filing on remand of a Rule 1925(b)
     Concise Statement within 14 days, or by December 17, 2021, this
     Court having received no such filing as of this date, NOW
     THEREFORE, it is ORDERED and DIRECTED that the Armstrong
     County Clerk of Courts transmit the entirety of the record ... to
     the Superior Court of Pennsylvania. The Court further reaffirms
     its prior memoranda filed on June 9, 2021, and September 27,
     2021.

Order, 1/6/22.




                                     -5-
J-S20028-22


      On February 23, 2022, Attorney Younkins entered his appearance with

this Court.   He filed Appellant’s brief on March 16, 2022, presenting one

question:

     I.     DID THE [PCRA] COURT ERR IN DETERMINING [APPELLANT]
            WAS NOT PREJUDICED BY THE TRANSFER OF THIS MATTER
            FOR TRIAL FROM ATTORNEY R. BLAINE JONES, ESQ., TO
            ATTORNEY NICOLE NINO, ESQ.?

Appellant’s Brief at 4.

      Despite the one stated issue, Attorney Younkins avers: “Given the

[legal] standards set forth previously, and [the PCRA court’s] extensive

opinion, Counsel does not believe that there is a basis to continue to argue

those particular points.” Id. at 10. He then presents five cursory issues, with

a single general case cite, regarding trial counsels’ effectiveness for: 1) failing

to request a non-jury trial; 2) failing to object to the amendment of the

criminal information charging burglary; 3) referring to Appellant as “pathetic”;

4) failing to obtain medical records; and 5) “transferring” Appellant’s case to

another attorney in the firm. Id. at 11-23.

      Notably, Appellant recently filed with this Court a pro se application for

relief, seeking to “present layered ineffective assistance of counsel claims

against current and previous counsel.” See generally, Application for Relief,

6/9/22, at 1-4 (alleging “Appellant’s counsel, past and present, have fallen

well below    the   threshold of effective     assistance,” and “request[ing]

appropriate review and resolution of the ineffective assistance claims.”). As

Appellant is currently represented by Attorney Younkins, his pro se filing is


                                       -6-
J-S20028-22


improper.     Hybrid representation is not permitted. Commonwealth v.

Williams, 151 A.3d 621, 623 (Pa. Super. 2016) (when an appellant is

represented by counsel, “pro se motions have no legal effect and, therefore,

are legal nullities.”). Thus, we may not consider the merits of Appellant’s pro

se application for relief.

                                 DISCUSSION

      With respect to the underlying order, it is well-settled that we review

the denial of PCRA relief by “examining whether the PCRA court’s findings of

fact are supported by the record, and whether its conclusions of law are free

from legal error.” Commonwealth v. Busanet, 54 A.3d 35, 45 (Pa. 2012).

“Our scope of review is limited to the findings of the PCRA court and the

evidence of record, viewed in the light most favorable to the party who

prevailed in the PCRA court proceeding.” Id.       In this case, our review is

impeded by appellate counsel’s per se ineffectiveness.

      Counsel’s failure to file a Rule 1925(b) statement when ordered to do so

constitutes per se ineffectiveness.   See Commonwealth v. Burton, 973

A.2d 428, 432 (Pa. Super. 2009) (en banc) (“The complete failure to filed the

1925 concise statement is per se ineffectiveness because it is without

reasonable basis designed to effectuate the client’s interest and waives all

issues on appeal.”). The Rules of Appellate Procedure state:

      If an appellant represented by counsel in a criminal case was
      ordered to file a Statement and failed to do so or filed an untimely
      Statement, such that the appellate court is convinced that counsel
      has been per se ineffective, and the trial court did not file an

                                      -7-
J-S20028-22


       opinion, the appellate court may remand for appointment of new
       counsel, the filing of a Statement nunc pro tunc, and the
       preparation and filing of an opinion by the judge.

Pa.R.A.P. 1925(c)(3).

       Our review leads us to conclude that appellate counsel has been per se

ineffective for failing to timely file a Rule 1925(b) statement. 4 We therefore

remand this case for the PCRA court to appoint new counsel for Appellant

within 21 days of the date the certified record is returned to the PCRA court.

New counsel shall enter his or her appearance, and file a Rule 1925(b)

statement with the PCRA court within 21 days of the date of appointment,

unless the time is extended by the PCRA court. Recognizing that the PCRA

court filed a memorandum with its order, the court may file a supplemental

1925(a) opinion, or file a statement that no further opinion is necessary,

within 30 days of the filing of the Rule 1925(b) statement. The PCRA court

shall ensure that the Rule 1925(b) statement and supplemental opinion (or

statement that no further opinion is necessary), is included in the certified

record returned to this Court. When the record is returned to this Court, the

parties shall be afforded a new briefing schedule to address the issues raised

in the Rule 1925(b) statement.

____________________________________________


4 Recognizing the PCRA “stands as the sole means of raising collateral
challenges and of obtaining relief at the state level,” the Pennsylvania
Supreme Court recently addressed a petitioner’s “rule-based right to effective
assistance of PCRA counsel.” Commonwealth v. Bradley, 261 A.3d 381,
391-92 (Pa. 2021).



                                           -8-
J-S20028-22


      Appellant’s pro se application for relief denied.   Case remanded with

instructions. Panel jurisdiction retained.




                                     -9-